Citation Nr: 1137566	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left middle finger laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran had active duty from June 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

When this case most recently was before the Board in June 2011, it was decided in part and remanded in part for additional evidentiary development.  The case since has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900(c) (2010).


REMAND

The Veteran contends that he lacerated his left middle finger in service and that residuals of the laceration have been present since his discharge from service.  The Board notes that the Veteran is competent to state that he lacerated a finger in service and to identify observable residuals of the injury. 

In response to the Board's June 2011 remand, the Veteran was afforded a VA examination in June 2011 in which the examiner diagnosed arthritis but did not provide an etiological opinion regarding this diagnosis.  

In a September 2011 brief, the Veteran's representative asserts that arthritis is a residual of the Veteran's laceration.  Therefore, the Board finds that remand for an etiological opinion is required. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folders should be provided to the VA examiner who conducted the June 2011 VA examination.  The examiner should be requested to review the claims folders and provide an addendum in which he states an opinion as to whether there is a 50 percent or better probability that the Veteran's arthritis is related to his active service, to specifically include the reported laceration of his left middle finger in service. 

For purposes of the determination, the examiner should assume that the Veteran is a reliable historian in describing the in-service laceration.

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the June 2011 examiner is unavailable, the claims folders should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO/AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO/AMC should adjudicate the issue on appeal on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

